Case 1:19-cv-02607 Document 4-7 Filed 09/03/19 Page 1 of 3




            EXHIBIT 1-E
            Case 1:19-cv-02607 Document 4-7 Filed 09/03/19 Page 2 of 3

                          MARK S. ZAID, P.C.
                                   Attorney-At-Law
                                  1250 CONNECTICUT AVENUE, N.W.
                                                SUITE 700
                                         WASHINGTON, DC 20036
                                               ______

                                   TELEPHONE: (202) 454-2809
                                    FACSIMILE: ( 2 0 2 ) 3 3 0 - 5 6 1 0
                                       www.MarkZaid.com

MARK S. ZAID, MANAGING PARTNER (admitted in CT, DC, MD, NY)
    E-MAIL: MARK@MARKZAID.COM
BRADLEY P. MOSS, PARTNER (admitted in DC, IL)
    E-MAIL: BRAD@MARKZAID.COM
ILANA S. GREENSTEIN, OF COUNSEL (admitted in DC, MD)
    E-MAIL: ILANA@MARKZAID.COM
ANDREW P. BAKAJ, SPECIAL OF COUNSEL (admitted in DC, NJ)
    E-MAIL: ANDREW@MARKZAID.COM


                                      July 10, 2019

VIA E-MAIL

Robert E. Easton
Director, Office of Litigation Counsel
Office of General Counsel
Department of Defense
1600 Defense Pentagon
Washington, D.C. 20301-1600

Re: CDR Guy M. Snodgrass, USN (Ret.)

Dear Mr. Easton:

    As you recall from my letter dated March 27, 2019, my firm represents Guy Snodgrass with
respect to his forthcoming book tentatively entitled Holding the Line: Inside Trump’s Pentagon
with Secretary Mattis. Mr. Snodgrass timely followed through with submission of his manuscript
for prepublication review and the book has been undergoing processing.

    To date, no classified information has been identified in the manuscript. But officials within
the Defense Office of Pre-Publication and Security Review (“DOPSR”) have notified Mr.
Snodgrass that portions of his book that pertains to conversations held within “the Tank” must be
deleted based on instructions from the Joint Chiefs of Staff. The basis for this decision was said
to be CJCS Instruction 5002.01, specifically Enclosure A, 3.b.

    I know you are aware that the only type of information that the U.S. Government can legally
prohibit a non-governmental official from publishing is classified information (and, of course,
other information statutorily prohibited such as grand jury testimony). McGehee v. Casey,
718 F.2d 1137, 1142 (D.C. Cir. 1983). The government may not censor such material,
“contractually or otherwise.” “[A]ny secrecy agreement which purports to prevent disclosure of
unclassified information would contravene First Amendment rights.” Stillman v. CIA et al.,
517 F. Supp. 2d 32, 37 fn. 4 (D.D.C. 2007), citing United States v. Marchetti, 466 F.2d 1309,
            Case 1:19-cv-02607 Document 4-7 Filed 09/03/19 Page 3 of 3



1317 (4th Cir.), cert. denied, 409 U.S. 1063 (1972). See also Stillman v. CIA et al., 319 F.3d 546,
548 (D.C. Cir. 2003)(if information unclassified, manuscript can be published).

    The concern expressed by the Joint Chiefs via DOPSR is acknowledged but is legally
irrelevant. Nothing within the Instruction statutorily or legally prohibits Mr. Snodgrass from
publishing unclassified information that originated in the Tank, or elsewhere.

    I am respectfully requesting that the Department formally acknowledge this fact, and that you
please do so no later than Wednesday, July 17, 2019, so that the Department does not
contractually interfere with the publication of Mr. Snodgrass’ book. We also expect DOPSR to
immediately complete its review and issue a final decision. As you know, DoD regulations speak
to a thirty-day time period for completion of review and while realistically that might not always
constitute sufficient time, DOPSR has had this manuscript for nearly three months. Given the
reviews that have been completed thus far, it appears conclusion of the process is justified.
Otherwise, we will be compelled to initiate litigation against the Department to prosecute and
defend Mr. Snodgrass’ First Amendment rights. This is not an idle threat as DOPSR is well
aware over the last two decades that I will not hesitate to proceed to litigation to protect my
clients’ First Amendment rights.

    I look forward to hearing from you or your designee shortly, and appreciate a prompt
response.

                                                             Sincerely,

                                                                /s/

                                                             Mark S. Zaid


cc: Alci Ortiz (via e-mail)
       DoD, OGC
    George R. “Frosty” Sturgis (via e-mail)
       Director, DOPSR
    Kelly McHale (via e-mail)
       Head of Manuscripts, DOPSR
    Paul Jacobsmeyer (via e-mail)
       DOPSR
    Guy M. Snodgress (via e-mail)




                                                2
